COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §
 FIVE STAR DEVELOPMENT RESORT
 COMMUNITIES, LLC,                                 §
                                                                    No. 08-11-00064-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                    384th District Court
 iSTAR FINANCIAL, INC., TROY D.                    §
 STEPHAN, AND STEVEN MAGEE,                                       of El Paso County, Texas
                                                   §
                    Appellees.                                        (TC# 2009-4914)
                                                   §

                                                   §

                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is Appellant’s motion to dismiss for lack of jurisdiction. Appellant

points out that it is appealing an order dismissing its claims against three defendants, while its claims

against several remaining co-defendants have not been dismissed or severed. The motion is granted,

and this appeal is dismissed. Costs of appeal are assessed against Appellant. See TEX . R. APP . P.

42.1(d).

                                                GUADALUPE RIVERA, Justice
June 15, 2011

Before Chew, C.J., McClure, and Rivera, JJ.